1DETAILED ACTION
Acknowledgements
In the reply filed June 14, 2022, the applicant amended claims 1, 8, and 9.
The applicant cancelled claims 6, 7, 12 and 13. 
Currently claims 1-3, 8, 9, 11, 14, 15, and 21-24 are under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Afshari (U.S. Patent No. 10,975,891) alone.
Regarding Claim 1, Afshari discloses an accumulator system (Figure 2), comprising: 
A housing (15), the housing (15) defining a function chamber (first 18) and a balance chamber (second 18); 
A piston (70) configured to move axially within the housing (15), the piston (70) configured to separate the function chamber (first 18) from the balance chamber (second 18); and
An electric actuator (40) configured to couple to and drive the piston (70) within the housing (15) to compress and drive a first fluid out of the function chamber (first 18).
A shaft (30) configured to couple to the piston (70) and to the electric actuator (40);
Wherein the shaft (30) couples to the electric actuator (40) with a screw adapter (50c), and wherein rotation of the screw adapter (50c) is configured to drive the piston (70) axially; and
An anti-rotation housing (48) defining a cavity; and
A plurality of anti-rotation guides (64), 
Wherein the shaft (30) is received in the cavity of the anti-rotation housing (48), and 
Wherein the plurality of anti-rotation guides (64) blocks rotation of the shaft (30).
Afshari does not disclose a battery within the housing (15) and coupled to the electric actuator (40).
It would have been an obvious matter of design choice to modify the invention of Afshari by moving the power source for the device from the outside of the housing (15) to within it, since applicant has not disclosed that having the battery within the same housing (15) as the piston (70) solves any stated problem or is of any particular purpose and it appears that locating the battery or equivalent power source outside of the housing (15) or within its own separate housing (15) would perform equally well.
Regarding Claim 2, Afshari renders obvious the accumulator system (Figure 2) of claim 1 wherein the electric actuator (40) is within the balance chamber (second 18)(Column 11: lines 24-31).
Regarding Claim 3, Afshari renders obvious the accumulator system (Figure 2) of claim 1, wherein the balance chamber (second 18) is configured to receive a second fluid as the piston (70) moves in a first direction and to discharge the second fluid as the piston (70) moves in a second direction opposite the first direction.
Regarding Claim 21, Afshari renders obvious the accumulator system (Figure 2) of claim 1, wherein, the electric actuator (40) includes an electric motor including a rotor (46) and a stator (42), each of the rotor and the stator being disposed in the balance chamber (second 18).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Judge (U.S. Pub. No 2014/0166264) in view of Ashfari.
Regarding Claim 9, Judge discloses  a blowout preventer that is actuated via accumulators (Judge: Paragraph [0133]), but does not disclose the inner workings of said accumulators.
Afshari discloses a mineral extraction system, comprising: 
A mineral extraction component (of unspecified purpose); 
An accumulator system coupled to the mineral extraction component, wherein the accumulator system is configured to pressurize a fluid to actuate the mineral extraction component, the accumulator system comprising: 
A housing (15), the housing (15) defining a function chamber (first 18) and a balance chamber (second 18); 
A piston (70) configured to move axially within the housing (15), the piston (70) configured to separate the function chamber (first 18) from the balance chamber (second 18); 
An electric actuator (40) configured to couple to and drive the piston (70) within the housing (15) to compress and drive a first fluid out of the function chamber (first 18), the electric actuator (40) including an electric motor including a rotor (46) and a stator (42), and each of the rotor and the stator being disposed in the balance chamber (second 18);
A shaft (30) configured to couple to the piston (70) and to the electric actuator (40), wherein the shaft (30) couples to the electric actuator (40) with a screw adapter (50c), and wherein rotation of the screw adapter (50c) is configured to drive the piston (70) axially;
An anti-rotation housing (48) that receives the shaft (30); and 
At least one anti-rotation guide that blocks rotation of the shaft (30) by contacting the anti-rotation housing (48).
It would have been obvious to one having ordinary skill in the art at the time of the inventions filing to have utilized the accumulator of Ashfari in the invention of Judge since Judge teaches that it is well known in the art to use accumulators to actuate blow out preventers but leaves the reader to guess what the specific form of the accumulator might be, thus leading the reader to look elsewhere for a particular arrangement accumulator made up in a way known by those of ordinary skill in the art. The invention of Ashfari, describing an accumulator as suggested by Judge, would have been obvious to use in combination. 
Regarding Claim 11, Judge and Ashfari renders obvious the mineral extraction system of claim 9, wherein the balance chamber (second 18) is configured to receive a second fluid as the piston (70) moves in a first direction and to discharge the second fluid as the piston (70) moves in a second direction opposite the first direction.
 

Allowable Subject Matter
Claims 8, and 22-24 are allowed.
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The addition of limitations directed toward anti-rotation elements, when combined with the other limitations of claims 8 and 9, is sufficient to distinguish the applicant’s invention from prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Response to Arguments
Applicant’s arguments with respect to claims 1-3, 9, 11, and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS S WOOD whose telephone number is (571)270-5954. The examiner can normally be reached Monday through Thursday 8:30 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) - 270 - 3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS S. WOOD
Examiner
Art Unit 3679



/DOUGLAS S WOOD/Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679